          Case 1:19-cr-00862-VEC Document 146 Filed 05/18/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 05/18/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :   19-CR-862 (VEC)
                                                                :
 CHRISTOPHER NELSON,                                            :         ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Mr. Christopher Nelson has filed a motion for pretrial release from the

Westchester County Jail; and

        WHEREAS the Government has filed an opposition;

        IT IS HEREBY ORDERED that a Skype videoconference is scheduled for May 27,

2020, at 3:00 P.M. A link to appear by video will be emailed to counsel directly. If defense

counsel would like 15 minutes to confer with his or her client before the videoconference,

counsel must email the Court with his or her preferred phone number, no later than May 20,

2020.

        Counsel should adhere to the following rules and guidelines:

             1. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             2. To facilitate an orderly conference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             3. If there is a beep indicating that a new caller has joined while counsel is speaking,
                counsel should pause to allow the Court to ascertain the identity of the new
                participant and confirm that the court reporter has not been dropped from the call.
        Case 1:19-cr-00862-VEC Document 146 Filed 05/18/20 Page 2 of 2



Defendant may file any reply in support of his motion by May 22, 2020.

       Members of the public may attend the conference via an audio-only line by calling 1-917-

933-2166, using the conference ID 401204611.



SO ORDERED.
                                                     _________________________________
Date: May 18, 2020                                         VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                            2 of 2
